          Case 1:21-cv-00260-PB Document 15 Filed 07/02/21 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW HAMPSHIRE


                                                 )
SECURITIES AND EXCHANGE                          )
COMMISSION,                                      )
                Plaintiff,                       )
                                                 )
v.                                               )   1:21-cv-260-PB
                                                 )
LBRY INC.,                                       )
                      Defendant,                 )
                                                 )
LBRY FOUNDATION INC.,                            )
                                                 )
                      Defendant-Intervenor.      )
                                                 )

                         NOTICE OF ATTORNEY APPEARANCE

       Please enter my Appearance as counsel for proposed Defendant-Intervenor LBRY

Foundation Inc. in the above-captioned case.

Dated: July 2, 2021                                 /s/ Simon R. Brown
                                                 Simon R. Brown (N.H. Bar No.9279)
                                                 PRETI, FLAHERTY, BELIVEAU & PACHIOS, PLLP
                                                 P.O. Box 1318
                                                 57 North Main Street
                                                 Concord, NH, 03301Tel:
                                                 (603) 410-1500
                                                 Email: sbrown@preti.com

                                CERTIFICATE OF SERVICE

        I hereby certify that, on July 2, 2021, I caused true and correct copies of the foregoing
Notice of Attorney Appearance to be served on counsel of record for all parties that have appeared
to date through the Court’s CM/ECF system as listed below.

Peter Moores, Esq.
Eric Forni, Esq.
Marc Jonathan Jones, Esq.
U.S. Securities and Exchange Commission
33 Arch Street
24th Floor
Boston, MA 02110

                                                1
                                                                                          17745191.1
          Case 1:21-cv-00260-PB Document 15 Filed 07/02/21 Page 2 of 4




William E. Christie, Esq.
Shaheen & Gordon, P.A.
107 Storrs Street
P.O. Box 2703
Concord, NH 03302


                                      /s/ Simon R. Brown
                                     Simon R. Brown




                                       2
                                                                         17745191.1
            Case 1:21-cv-00260-PB Document 15 Filed 07/02/21 Page 3 of 4




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW HAMPSHIRE


                                                  )
SECURITIES AND EXCHANGE                           )
COMMISSION,                                       )
                Plaintiff,                        )
                                                  )
v.                                                )   1:21-cv-260-PB
                                                  )
LBRY INC.,                                        )
                       Defendant,                 )
                                                  )
LBYR FOUNDATION INC.,                             )
                                                  )
                       Defendant-Intervenor.      )
                                                  )

                       DECLARATION OF ADRIAEN M. MORSE JR.

I, Adriaen M. Morse Jr., do hereby depose and state as follows:

       1.      My office address, telephone number, and email are as follows:

               Arnall Golden Gregory LLP
               1775 Pennsylvania Avenue, NW, Suite 1000
               Washington, DC 20006-4698
               (202) 677-4058
               adriaen.morse@agg.com

       2.      I am admitted to practice in the following courts:

               a.   Courts in the Commonwealth of Virginia (1995)
               b.   Courts in the State of California (1997)
               c.   Courts in the District of Columbia (2003)
               d.   United States Court of Appeals for the Armed Forces (1996)
               e.   United States Court of Appeals for the Fourth Circuit (1998)
               f.   United States Court of Appeals for the District of Columbia Circuit (2020)
               g.   United States District Court for the Southern District of California (1997)
               h.   United States District Court for the Eastern District of Virginia (1999)
               i.   United States District Court for the Western District of Virginia (1999)
               j.   United States District Court for the District of Columbia (2007)
               k.   United States District Court for the District of Maryland (2011)

       3.      I am in good standing and eligible to practice in each of the Courts listed above.



                                                                                           17745191.1
            Case 1:21-cv-00260-PB Document 15 Filed 07/02/21 Page 4 of 4




       4.      I am not currently suspended or disbarred in any jurisdiction.

       5.      I have never been denied admission practice before any court. There are no

               pending disciplinary matters in which I am involved. I do not have prior felony or

               misdemeanor criminal convictions.

       6.      I do not have any prior denials or revocations of pro hac vice status in any court.

I declare under penalty of perjury that the foregoing is true and accurate.

Executed on July 1, 2021.


                                                     /s/ Adriaen M. Morse Jr.
                                                  Adriaen M. Morse Jr.




                                                 2
                                                                                           17745191.1
